DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12, & 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "substantially" in claim 16, line 5, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not For compact prosecution, the Examiner is interpreting “substantially vertical” in claim 16, line 5, as -- vertical --.  
Claims 2, 3, 12, & 17, recites the limitation "the piston" in claim 2, lines 4 & 8, claim 3, lines 1 & 4, claim 12, lines 4 & 8, & claim 17, lines 4 & 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the piston” is referring to the piston in claims 1, 11, & 16 or if “the piston” is referring to the second piston.  For compact prosecution, the Examiner if interpreting “the piston” in claim 2, line 4, claim 12, line 4, & claim 17, line 4, as -- the piston being a first piston, the first piston --.  For compact prosecution, the Examiner if interpreting “the piston” in claim 2, line 8, claim 3, lines 1 & 4, claim 12, line 8, & claim 17, line 8, as -- the first piston --.  

Allowable Subject Matter
Claims 1-16 are allowed.  However, the 112 issues of claims 2, 3, 12, & 16-20 need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 & 16, 
The prior art does not disclose or suggest the claimed “a closed channel extending from the chamber and operably connected to the door insert; and a piston operably coupled to the seat and positioned within the chamber, wherein: in response to a load being applied to the seat, the piston is compressed and pressure is provided through the closed channel and onto the door insert, thereby moving the door insert from the starting position to the retracted 
Regarding claim 11, 
The prior art does not disclose or suggest the claimed “operably connecting a closed channel between the chamber and the door insert, wherein, in response to a load being applied to the seat, the piston is compressed and pressure is provided through the closed channel and onto the door insert, thereby moving the door insert from the starting position to the retracted position, and wherein, in response to the load being removed from the seat, the piston is decompressed and the pressure is released through the closed channel, thereby causing the door insert to move from the retracted position to the starting position” in combination with the remaining claim elements as set forth in claim 11.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Nakano (Pub No. US 2010/0263287 A1) discloses an automatic door method and system, a plate, a wall structure positioned adjacent to the plate, a door, tracks, the door moving from a starting/closed position to a retracted/open position, the starting position has the door adjacent to the plate, in response to a load/person on the plate, the door moves to the retracted position, & in response to the load/person removed from the plate, the door moves to the starting position.  The reference Green (US Patent No. 6,152,401) discloses .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647